Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed April 22, 2022 has been entered.
With regard to the objection to the specification, the issue discussed at item 2a of the objection has been reconsidered in view of Applicant’s remarks.  The deficiency was corrected by the replacement drawings submitted on May 21, 2022, as pointed out by applicant.  With regard to the problem noted at item 2b of the objection, the amendment does not correct the problem because it amends the wrong page of the specification.  It attempts to amend page 23, whereas the problem to be corrected is located on page 34.  The problem is corrected by the Examiner’s amendment below.
With regard to the interpretation of claim 18 in view of 35 U.S.C. § 112(f), Applicant’s arguments have been fully considered, but are not persuasive. It is the Examiner’s position that the term “subsystem” is generic, and is not associated with definite structure.  The phrases at issue are interpreted according to the specification, as Applicant points out they should be.
The rejection made under 35 U.S.C. § 112(b) is withdrawn in response to the amendment to the claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wesley E. Parker (Reg. No. 60,673) on May 06, 2022.
The application has been amended as follows: 

In the Specification
Cancel the amendment made to page 23 of the specification, as set forth in Applicant’s amendment dated April 22, 2022.

	Replace the section titled, “Sector NFL thickness” on page 34 of the specification with the following:
	Sector NFL thickness
	The NFL thickness profile (D=3.4mm) was output as average values in 16 sectors, 4 quadrants, 2 hemispheres, and 1 overall circle (Figures 5A and 5B).

In the Claims
In claim 13, in line 17, at the end of the line, after the word “deviation” insert, “values”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claim 1 requires determining respective average values of the parameter within each of the individual sectors maps, the sector maps corresponding to predefined visual field sectors,  applying a logarithmic decibel transformation to the average values thereby generating respective simVF sector values, determining a weighted logarithmic average from the respective simVF sector values, and applying a linear or nonlinear transformation to the weighted logarithmic average thereby generating a simVF mean deviation value in dB scale.  These features, in combination with the other elements of the claim, were neither disclosed nor suggested by the prior art of record.  Claim 18 recites analogous limitations.  Claims 2-12 ultimately depend from claim 1, and claims 19-28 ultimately depend from claim 18.  
	Claim 13 requires calculating average perfusion values for respective individual sectors of the plurality of sectors, the plurality of sectors corresponding to predefined visual field sectors, offsetting the average perfusion values in the individual sectors to account for floor value effects, transforming the average perfusion values to a logarithmic decibel scale thereby generating a set of perfusion-simulated VF values, converting the set of perfusion-simulated VF values to simulated sector visual field deviation values based on population data, calculating a weighted logarithm average of the simulated sector visual field deviation values, and converting the weighted logarithmic average of the simulated sector visual field deviation values, and converting the weighted logarithmic average of the simulated sector visual field deviation values to a VF mean deviation value based on the population data.  Claims 14-17 depend from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665